IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

OCTAVIUS KNIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-183

OKALOOSA               COUNTY
SHERIFF'S OFFICE,

      Appellee.


_____________________________/

Opinion filed May 8, 2017.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Octavius Knight, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.